Citation Nr: 1642565	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-32 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, to include whether new and material evidence has been received to reopen a previously denied claim.  

2.  Whether a clear and unmistakable error (CUE) exists in a June 1993 rating decision denying service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from May 1971 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, July 2012, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's current bilateral pes planus was incurred coincident with service.  

2.  A June 1993 rating decision incorrectly determined that pes planus was noted at service entrance and, but for this error, service connection for bilateral pes planus would have been granted at the outset. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The June 1993 RO rating decision was clearly and unmistakably erroneous to the extent it did not grant service connection for bilateral pes planus.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran is seeking service connection for bilateral pes planus.  He maintains that this condition has existed since service.  

As a threshold matter, the Board notes that the claim of service connection for bilateral pes planus was previously denied in June 1993.  The Board herein below finds that the June 1993 rating decision was the result of CUE.  Thus, the instant determination has the same effect as if the corrected decision had been made on the date of the June 1993 decision.  See 38 C.F.R. §§ 3.105(a); 3.400(k).  A finding of whether new and material evidence has been received to reopen the claim is not needed under these circumstances.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


B.  Discussion
  
In this case, service connection for bilateral pes planus is warranted.  

As to the existence of a present disability, although an August 2012 VA examiner indicated that the Veteran did not have and had never had flat foot, the examiner noted later in the examination report that there was a diagnosis of mild flat feet.  Other medical records, such as an August 2006 VA Podiatry report, reflect findings of pes planus.  Thus, a current disability is shown, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to in-service incurrence, the Veteran's service treatment records (STRs) show a diagnosis of bilateral pes planus in January 1972, and he was put on profile for the condition at that time.  The condition was again noted in February 1972, and at the service separation examination in April 1973.  Of note, the August 2012 VA examiner commented that the "diagnosis during service was inconclusive."  The Board finds the VA examiner's comment difficult to reconcile with the STRs, which reflect the diagnosis on three distinct occasions.  It also seems unlikely to the Board that the Veteran would have been put on profile for an "inconclusive" diagnosis.  In either event, the Board will resolve reasonable doubt in the Veteran's favor and find that the condition was incurred during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With further regard to in-service incurrence, there has been some question raised as to whether the condition existed prior to service.  Specifically, the June 1993 RO rating decision found that the condition was noted at service entry.  As explained in greater detail herein below, this finding was erroneous.  The February 1971 enlistment examination reflects no indication of pes planus.  To the contrary, the feet were specifically found to be "normal."  Thus, the Veteran is presumed to have been sound upon service entrance, and there is not clear and unmistakable evidence establishing a preexisting condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

As a final matter, the evidence shows that the condition has existed since service.  The August 2012 VA examiner provided a negative opinion in this regard, but based that opinion on the fact that the Veteran's asymptomatic nature of the condition after service.  The Board notes that the criteria for awarding service connection are based on the existence of a current disability, not a symptomatic disability, incurred coincident with service.  See 38 C.F.R. § 3.303(a).  Any concern with the severity and degree of the disability after service is a matter that must be addressed when assigning an initial disability rating for the disability.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").  That question is currently outside the scope of this decision, which pertains only to the award of service connection.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly, the Board concludes that service connection for bilateral pes planus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.  CUE

In his July 2012 notice of disagreement (NOD), the Veteran raised the issue of CUE in a June 1993 rating decision denying service connection for bilateral pes planus.  The Veteran raised three CUE allegations.  

First, he noted that the June 1993 rating decision denied the claim on the basis that "bilateral pes planus . . . existed prior to service and was not aggravated while on active duty."  The Veteran argued that this finding is CUE because his enlistment examination is silent for pes planus/flat feet and, as such, he should have been considered sound upon entry into active duty under 38 C.F.R. § 3.304(b).  

Second, the Veteran also argued that there was CUE because the rating decision noted pes planus in January 1972, but "no further complaints," whereas his STRs reflect other instances of treatment for his feet.  

Third, the Veteran argued that there was CUE because the June 1993 rating decision found that the "[d]ischarge exam noted left foot pes planus," whereas the discharge examination actually reflects a diagnosis of bilateral pes planus.  

The Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his motion.

A.  Applicable Law

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. § 5109A.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

B.  Discussion
  
In this case, the Board finds that there was CUE in the June 1993 rating decision.  

Specifically, as the Veteran argued in his NOD, the rating decision incorrectly determined that pes planus was noted at service entrance.  The other two aspects the Veteran argued were also errors as there were further complaints in the STRs and the pes planus was bilateral rather than just on the left side.  These are errors in applying the correct facts by the adjudicator in June 1993 as they are undebatable facts on which reasonable minds could not differ.

For a successful CUE challenge, there must be more than error; that is, the error must be outcome determinative.  Significantly, the first error in particular is outcome determinative because the rating decision ultimately denied the claim on the basis that pes planus was noted at entrance.  Based on this error, the RO did not go on to address the question of whether a current condition existed related to the in-service diagnosis.  On this question, a June 1993 VA examination specifically noted the diagnosis (although noting the Veteran's statement "denying any current problems with this").  Thus, but for the error, the RO would have addressed the uncontradicted evidence showing a current diagnosis since service, and the benefit sought would have been granted at the outset because reasonable minds could not have differed in this regard.  Failure to consider the fact that the entrance examination was silent as to pes planus is CUE because the evidence of record was so unequivocal that the outcome would undoubtedly have been different had the RO considered the correct facts.  See King v. Shinseki, 26 Vet. App. 433, 441 (2014).

Accordingly, the request to revise the June 1993 rating decision based on CUE is granted.  As noted previously, this action has the same effect as if the corrected decision had been made on the date of the reversed decision.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral pes planus is granted.  

The request for revision of the June 1993 rating decision is granted, and that part of the June 1993 rating decision denying service connection for bilateral pes planus is reversed.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


